Title: To James Madison from Jared Ingersoll, 28 January 1810
From: Ingersoll, Jared
To: Madison, James


Dear SirPhiladelphia January 28t 1810
This Letter will be handed to you by my son Charles, who is already known to you by correspondence and is desirous of the honor of being personally acquainted.
We are anxiously waiting the result of the deliberations of Congress, the general sentiment seems to be in favor of adopting measures to prepare for defence if necessary and then to wait for the intelligence of the temper manifested in the British Cabinet.
I suspect that if Mr. Macons Bill was put to vote in this City, the Majority would be for rejecting it, nor do I believe that party discriminations would influence, or at least not draw the line between yeas & nays, there is I suppose an immense amount of American property abroad, the British possess such a naval Ubiquity, that nothing at Sea can escape their Fangs, when they are tempted to seize, nor are they always, it is said, over scrupulous on these occasions; however the subject is full of difficulty and in my retired way of life I have few means of information on affairs of a political nature. I am With great respect Sir Your obedient Servant
Jared Ingersoll
